Citation Nr: 0714972	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  03-29 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

Whether clear and unmistakable error (CUE) exists in August 
1950 and March 1962 rating decisions that denied service 
connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel






REMAND

The veteran served on active duty from December 1941 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

In September 2004, a Deputy Vice Chairman at the Board 
granted the veteran's motion, through his representative, to 
advance the appeal on the Board's docket, pursuant to 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).  

In an October 2004 decision, the Board dismissed without 
prejudice to refiling the veteran's claims of CUE in August 
1950 and March 1962 rating decisions.  The Board found that 
the veteran had not satisfied the pleading requirements for a 
valid claim of CUE.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veteran's 
Claims (Court).  In an September 2006 Order, the Court 
reversed the Board's decision to the extent that the Board 
found that the veteran's assertion of CUE based on the RO 
decisions' failure to consider certain medical records was 
not sufficiently pled, and otherwise vacated and remanded the 
remaining CUE matters/pleadings for the Board to proceed to 
decide those on the merits.  The issue on appeal was remanded 
for readjudication pursuant to the provisions of 38 U.S.C.A. 
§ 7252(a) (West 2002).  

In January 2007, the Board contacted the veteran by letter 
and notified him of the right to submit additional argument 
and/or evidence concerning the issue on appeal.  Later that 
month, the veteran submitted a 90-day Letter Response Form, 
in which he checked the box that he was submitting enclosed 
argument and/or evidence and that he waived his right to have 
his case remanded to the Agency of Original Jurisdiction 
(AOJ) for review of this evidence.  The Board notes that a 
review of the claims file does not reflect that any evidence 
or argument was submitted by the veteran with the 90-day 
Letter Response Form.  Thereafter, in a May 2007 Appellant's 
Brief, the veteran's representative offered additional 
argument in support of the veteran's claims.  

The Board notes that the veteran's CUE theories were 
addressed by the RO in the May 2003 rating decision on 
appeal.  The Court, in its October 2006 Order, noted that the 
RO had not expressly denied or dismissed the CUE claims in 
May 2003, but instead determined that the veteran had not 
submitted valid CUE claims.  In light of the Court's Order 
that the Board consider the veteran's CUE claims on the 
merits, and because it is not clear that the RO has addressed 
the CUE claims on the merits, the Board finds that the 
veteran's CUE claims must be remanded to the RO for 
adjudication on the merits in the first instance.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (The Board may 
not decide a question or issue in an appeal not otherwise 
decided by the RO).  The Court noted in its September 2006 
order that a remand would be required if the veteran did not 
waive RO re-adjudication on the merits.  (As noted above, the 
veteran and his representative were given opportunity to 
respond following the Court's order.  The representative 
filed a brief in May 2007, but did not waive re-adjudication 
by the RO.)

Accordingly, this case is REMANDED for the following action:
        
The veteran's claim of CUE in August 1950 
and March 1962 rating decisions that 
denied service connection for a back 
disability must be re-adjudicated on the 
merits in light of all pertinent evidence 
and legal authority.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

